Citation Nr: 9916577	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-15 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether the initial assignment of a noncompensable (0 
percent) disability rating for atherosclerotic heart disease 
was proper.  

3.  Entitlement to a disability rating greater than 10 
percent for a scar from a shell fragment wound to the 
anterior and lateral aspect of the middle third of the left 
leg involving Muscle Group X.  

4.  Entitlement to a disability rating greater than 10 
percent for a scar from a shell fragment wound to the 
posterior left leg with retained metallic fragments.  

5.  Entitlement to a disability rating greater than 10 
percent for a scar from a shell fragment wound to the 
posterior aspect of the right leg involving Muscle Group XI.  

6.  Entitlement to a compensable disability rating for a scar 
from a shell fragment wound to the right wrist and index 
finger.  

7.  Entitlement to a compensable disability rating for a scar 
on the right chest.  

8.  Entitlement to a compensable disability rating for a scar 
from a shell fragment wound to the dorsum of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In his notice of disagreement, the veteran included an 
informal claim for service connection for retained metal 
fragments in the right elbow.  The Board notes that the 
veteran is currently service-connected for a scar from a 
shell fragment wound to the right forearm with retained 
metallic fragments.  This matter is referred to the RO for 
the appropriate action.  

The issue of whether the initial assignment of a 
noncompensable disability rating for atherosclerotic heart 
disease was proper is addressed in the remand portion of the 
decision.    

With respect to the veteran's appeal of the disability rating 
for heart disease initially assigned by the RO, the Board 
construes from his continued disagreement an implied claim 
for increased disability ratings.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (an appeal from an initial rating 
is a distinct claim from a claim for an increased rating); AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  This claim for an increased rating has not been 
adjudicated by the agency of original jurisdiction and is 
therefore returned to the RO for the necessary development 
and adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
whatever psychiatric disorder the veteran may have and his 
period of active military service or some incident thereof.  

3.  The manifestations of the disability from the scar from a 
shell fragment wound to the anterior and lateral aspect of 
the middle third of the left leg involving Muscle Group X 
consist of a very mildly depressed scar that is fixed to the 
underlying structures, causing some tightening with foot 
movement, as well as some tingling in the foot with 
aggressive movement.  However, the veteran's gait is normal, 
without limp or foot dragging.  He does not require a cane or 
walker for assistance.  Ankle motion is normal.  There is no 
evidence of weakened movement, excess fatigability, 
incoordination, or pain on motion.

4.  The scar from a shell fragment wound to the posterior 
left leg is normal and nontender.  There are retained 
metallic fragments without evidence of muscle involvement.    

5.  The manifestations of a scar from a shell fragment wound 
to the posterior aspect of the right leg involving Muscle 
Group XI include some reduction in strength in the right 
ankle region, about two centimeters atrophy as compared to 
the left leg, and a scar that has a very mild depression and 
is fixed to the fascia.  However, the veteran's gait is 
normal.  He does not require the use of an ambulatory aid.  
He has full range of knee motion.  Arches are intact.  There 
is no evidence of other functional loss.   

6.  The scars from a shell fragment wound to the right wrist 
and index finger are without residuals.  There is no evidence 
of limitation of function of the wrist or finger.  

7.  The scar on the right chest is slightly elevated but 
nontender.  There is no evidence of limitation of function of 
the affected area of the chest.  

8.  The scar from a shell fragment wound to the dorsum of the 
right foot is small and circular, with no residuals and no 
problems with function of the foot.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).   

2.  The criteria for a disability rating greater than 10 
percent for a scar from a shell fragment wound to the 
anterior and lateral aspect of the middle third of the left 
leg involving Muscle Group X have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.20, 4.21, 4.40, 4.56, 4.73, Diagnostic Code 5310 
(1998).  

3.  The criteria for a disability greater than 10 percent for 
a scar from a shell fragment wound to the posterior left leg 
with retained metallic fragments have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7804 
(1998).    

4.  The criteria for a disability rating greater than 10 
percent for a scar from a shell fragment wound to the 
posterior aspect of the right leg involving Muscle Group XI 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 
4.56, 4.73, Diagnostic Code 5311 (1998).    

5.  The criteria for a compensable disability rating for a 
scar from a shell fragment wound to the right wrist and index 
finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 
4.118, Diagnostic Code 7805 (1998).

6.  The criteria for a compensable disability rating for a 
scar on the right chest have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7805 (1998).  

7.  The criteria for a compensable disability rating for a 
scar from a shell fragment wound to the dorsum of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 
4.118, Diagnostic Code 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records revealed that the veteran was a German 
prisoner of war (POW) from April 1944 to May 1945.  

The veteran's service medical records did not disclose any 
diagnosis or treatment of a psychiatric disorder.  The 
service medical records did not contain records of treatment 
for wounds sustained in service.  The November 1945 
separation examination revealed an asymptomatic, nondisabling 
scar over the manubro-sternal junction measuring 1.5 
centimeters.  There were scars on the dorsum of the right 
hand and forearm with mild pain.  There were multiple scars 
on both calves with moderate pain and some stiffness.  The 
examiner found a scar on the right calf measuring two 
centimeters by two and one-half centimeters that was adherent 
to the medial belly of the gastrocnemius.  There was 
hypoesthesia over the cutaneous sensory distribution of the 
left anterior tibial nerve.  The examiner indicated that 
function was grossly normal in both calves and that 
disability of both calved was mild.  The examination report 
showed no psychiatric diagnosis.     

In a January 1946 rating decision, the RO established service 
connection for residuals of gunshot wounds to the right calf, 
the left calf, the chest, and the right forearm and hand.  

On the medical history form completed in December 1984, the 
veteran indicated that he was captured when his plane was 
shot down.  He was treated by his captors for multiple 
injuries to the arms, legs, and chest.  He did not perform 
any work while in captivity.  While captive, he experienced 
intimidation, psychological torture, isolation in close 
quarters, and solitary confinement.  He reported that he 
experienced prolonged periods of fear and anxiety, feelings 
of helplessness or hopelessness, and loneliness and isolation 
from other POWs.  The veteran denied being unable to function 
or work because of psychological or emotional distress.  
After repatriation and separation from service, he 
immediately entered civilian employment.  He held two jobs 
after service, one for 39 years.  He did not find it 
difficult to adjust to civilian life.  

In a May 1985 rating decision, the RO recharacterized the 
disabilities and instituted separate ratings for several of 
the injuries.  In that rating decision, the RO established 
the following disabilities and ratings: 1) scar from a shell 
fragment wound to the anterior and lateral aspect of the 
middle third of the left leg involving Muscle Group X, 10 
percent; 2) scar from a shell fragment wound to the posterior 
aspect of the right leg involving Muscle Group XI, 10 
percent; 3) scar from a shell fragment wound to the posterior 
left leg with retained metallic fragments, 10 percent; 4) 
scar from a shell fragment wound to the right forearm with 
retained metallic fragments, 10 percent; 5) scar from a shell 
fragment wound to the dorsum of the right foot, 0 percent; 6) 
scar on the right chest, 0 percent; 7) scar from a shell 
fragment wound to the dorsum of the right wrist and index 
finger, 0 percent.       

In September 1997, the veteran submitted an informal claim 
for service connection for several disorders, including PTSD.  
The claim was also interpreted as a claim for increased 
ratings for the existing disabilities.  

In December 1997, the veteran underwent a VA general medical 
examination.  He reported having some problems with atrophy 
of the left calf.  The examiner noted that the veteran was 
right handed.  On general examination, posture and gait were 
normal.  There was full range of motion in all joints.  
Muscle strength in the upper body was 5/5.  Muscle strength 
in the lower extremities was 5/5, except for 4/5 strength in 
the right ankle.  The veteran was able to stand on heels and 
toes and to do tandem walk without complaint of pain.  The 
intrinsic muscles in the right leg showed about two 
centimeters atrophy when compared to the left.  The arches 
were intact.  Neurological examination was normal.  With 
respect to the left leg disability involving Muscle Group X, 
the examiner indicated that the disability affected the 
intrinsic foot muscles on the plantar side.  The veteran was 
able to walk without a cane or walker.  He did not limp or 
drag his feet.  There was a scar on the anterolateral aspect 
of the left leg, oblong in shape and measuring three 
centimeters long and two centimeters wide.  There was a very 
mild depression over the scar.
The scar was fixed to the underlying structures and caused 
some tightening of the structures when the foot moved.  The 
veteran also had some tingling in the foot when he moved it 
aggressively.  On the lower third of the posterior left leg 
near the lateral malleolus, the examiner found a small scar, 
somewhat circular, one centimeter in diameter.  He indicated 
that the scar was normal and without tenderness.  Regarding 
the posterior right leg disability involving Muscle Group XI, 
the examiner indicated that the disability affected the 
lateral aspect of the gastrocnemius muscle and involved 
plantar flexion of the foot.  Strength in the right foot was 
4/5.  The scar was four centimeters long and one centimeter 
wide, oval in shape, with a very mild depression.  The scar 
was fixed to the fascia.  The examiner noted a scar on the 
chest just to the right of the middle overlying the 
manubrium.  It was one centimeter wide, slightly elevated, 
and nontender.  The examiner also noted a 0.5 centimeter scar 
on the dorsum of the right wrist without residuals.  There 
was also a scar on the right index finger, approximately 0.5 
centimeters in diameter, that was very hard to see.  Finally, 
the examiner noted a small, circular scar, measuring 0.5 
centimeters on the dorsum of the right foot just behind the 
second toe.  There were no residuals and no problems with 
function.  The diagnosis included intrinsic muscle atrophy, 
left (sic) leg.  The examiner commented that there were no 
changes in the veteran's condition since the previous VA 
examination.  During this examination, he saw no weakened 
movement, excess fatigability, incoordination, pain on 
movement, rest requirements, or flare-ups.  There was no 
wincing, guarding, or grimacing regarding any joint.  In 
addition, he saw no real functional impairments or daily 
activity restrictions.  

Also in December 1997, the veteran was afforded a VA 
psychiatric examination.   After his plane was shot down over 
Germany, he was captured and held as a POW.  He received 
treatment for his wounds and eventually went to a POW camp.  
The veteran denied being severely abused or mistreated, 
though he admitted that things were rough.  He was stressed 
by the lack of food, being a captive, and not knowing if or 
when he would be liberated.  He was liberated after about one 
year of captivity.  After service, the veteran married and 
had children.  He had good relationships with his family.  He 
had worked as a mechanic, a mail carrier, and a farmer.  The 
veteran had not been treated for PTSD symptoms.  He did not 
smoke, drink, or use street drugs.  He reported that he slept 
well, and had good energy and appetite.  He denied any 
problems with depression, anxiety, or panic attacks, as well 
as any occupational or social problems.  His primary 
complaint was that he thought "quite a bit" about being 
held hostage by German soldiers.  During the examination, the 
veteran was neatly dressed, well groomed, friendly, and 
cooperative.  He was alert and fully oriented, with very good 
attention and concentration.  The examiner considered the 
veteran to be a reliable historian.  His immediate and remote 
memory was good.  The veteran's mood was euthymic and his 
affect was broad.  There were no signs or symptoms of 
depression or anxiety.  The veteran denied auditory or visual 
hallucinations, suicidal or homicidal ideation, obsessive or 
ritualistic behavior, or any problems with sleep or appetite.  
The examiner was unable to elicit any delusions.  The rate 
and flow of the veteran's speech was within normal limits.  
He was logical, coherent, and relevant.  The examiner 
indicated that the veteran appeared comfortable and relaxed 
throughout the interview and appeared to enjoy talking about 
his life, including his experiences as a soldier.  In fact, 
the veteran generally gave the impression that, although he 
was captured by German soldiers, he had adapted quite well to 
this trauma and had functioned well both socially and 
occupationally.  The examiner provided no Axis I or II 
diagnosis and reported no significant psychosocial stressors.  
He assigned a Global Assessment of Functioning (GAF) score of 
95, denoting superior functioning in a wide range of 
activities.  The examiner commented that there was no 
evidence that the veteran experienced nightmares or 
flashbacks related to the trauma or intense psychological 
distress at exposure to internal or external cues that 
symbolized or resembled the traumatic event.  He did not 
exhibit any signs of increased arousal, persistent avoidance 
of stimuli associated with the trauma, or numbing of general 
responsiveness.  The examiner concluded that, although the 
veteran did experience a significant stressor, he did not 
have any of the other symptoms of PTSD.          

The veteran's VA outpatient medical records dated from April 
1996 to November 1997 were negative for complaint or 
treatment of PTSD or any of the service-connected 
disabilities.   

In an April 1998 rating decision, the RO denied service 
connection for PTSD.  Regarding the service-connected 
disabilities of the left leg, right leg, right wrist, right 
chest, and right foot, the RO continued the respective 
disability ratings.  The veteran timely appealed that 
decision.  



Analysis

Service Connection for PTSD

Service connection may be granted if the facts, as shown by 
the evidence, demonstrate that the current disability 
resulted from an injury or disease incurred in or aggravated 
coincident with service in the Armed Forces.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection for PTSD in particular requires: 1) medical 
evidence establishing a clear diagnosis of the condition; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997); Zarycki v. Brown, 6 Vet. 
App. 91, 97 (1993).  

With respect to the diagnosis criterion, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has indicated that a "clear" 
diagnosis of PTSD is, at minimum, "an unequivocal one."  
Cohen, 10 Vet. App. at 139.   

The Court also acknowledged that VA's adoption of the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) effected 
a shift in diagnostic criteria from an objective standard to 
a subjective standard.  See 61 Fed. Reg. 52695-52702 (1996) 
(amending 38 C.F.R. §§ 4.125 & 4.126).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).  Thus, the sufficiency of a stressor 
to cause PTSD is a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet.App. at 153 
(Nebeker, Chief Judge, concurring by way of synopsis).  

The Court also noted that, if there is an unequivocal 
diagnosis of PTSD by mental heath professionals, it presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Id.  If there 
is a question as to whether the report or examination is in 
accord with applicable DSM criteria, the report must be 
returned for a further clarification as needed. Id.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."   If the claimed stressor is 
related to combat, receipt of a Purple Heart, Combat 
Infantryman Badge, or other similar combat citation, will be 
accepted as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  If VA otherwise determines 
that the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. App. at 98.  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.  In addition, medical nexus evidence may not be 
substituted by application of the provisions of § 1154(b).  
Clyburn v. West, No. 97-1321, slip op. at 11 (U.S. Ct. Vet. 
App. April 2, 1999); Cohen, 10 Vet. App. at 138.

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In this case, the Board observes that the veteran was a 
prisoner of war, which is clearly sufficient to establish the 
existence of an in-service stressor.  However, the veteran's 
claim for service connection for PTSD is not well grounded 
because there is no medical evidence of record showing a 
diagnosis of PTSD.  A claim is not well grounded if there is 
no present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The VA examiner specifically found 
that, although he had suffered a significant stressor, the 
veteran did not meet the criteria for a diagnosis of PTSD.  
VA outpatient medical records are negative for a diagnosis of 
PTSD.  The veteran has not submitted or identified any 
private medical evidence to support his claim.  Because there 
is no diagnosis of PTSD, there can be no competent medical 
evidence linking the diagnosis to service.  Epps, 126 F.3d at 
1468.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for PTSD, he should submit medical evidence 
showing that he has PTSD as the result of his active military 
service or some incident thereof.  Robinette, 8 Vet. App. at 
77-78.  


Increased Disability Ratings

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, some of the veteran's disabilities are rated as 
muscle injuries.  When there is disability of the 
musculoskeletal system, the determination of a disability 
rating must include consideration of functional loss due to 
factors such as pain on use, weakness, or tissue loss.  
38 C.F.R. § 4.40.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).  

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
muscle injuries, particularly 38 C.F.R. § 4.55 and 4.56, 
effective July 3, 1997.  See 62 Fed.  Reg.  30,235 (1997) 
(now codified at 38 C.F.R. pt. 4).  "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to [the veteran] 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so." Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  Thus, if the amended regulations are more 
favorable to the veteran, the Board must apply them to the 
evidence of record to determine the appropriate disability 
rating. 

Moderate muscle impairment must include signs of moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests.  (In such tests the rule that with strong 
efforts, antagonistic muscles relax is to be applied to 
insure validity).  Moderately severe muscle impairment must 
include indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  A severe disability of 
muscles indicates wide damage to muscle groups in the track 
of the missile.  X-rays may show minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma and 
explosive effect of the missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles are in the wounded area.  The muscles do 
not swell and harden normally in contraction. Tests of 
strength or endurance compared with the sound side or of 
coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present, but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type. 38 C.F.R. § 4.56 
(effective prior to July 3, 1997).

Moderate muscle impairment must include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Moderately severe muscle impairment must 
include indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. Severe muscle impairment must include loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A)  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D)
	Visible or measurable atrophy.  (E)  Adaptive 
contraction of an opposing group of muscles.  (F)  Atrophy of 
muscle groups not in the track of the missile, particularly 
of the trapezius and serratus in wounds of the shoulder 
girdle.  (G)  Induration or atrophy of an entire muscle 
following simple piercing by a projectile. 38 C.F.R. § 4.56 
(effective July 3, 1997).
1.  Scar on the Anterior and Lateral Aspect of the Left Leg, 
Muscle Group X

The disability of the left anterior and lateral leg is 
currently rated as 10 percent disabling under Diagnostic Code 
(Code) 5310, injury to Muscle Group X.  38 C.F.R. § 4.73.  
The revisions referred to above, did not affect the language 
of Code 5310, except to reorganize the order of the sentences 
in that paragraph.  However, the description of the muscles 
rated under this diagnostic code were left unchanged.  Under 
Diagnostic Code 5310, where the impaired muscle groups 
affects plantar movement, a 10 percent rating is assigned for 
moderate muscle impairment, a 20 percent rating is assigned 
when the muscle impairment is moderately severe and a 30 
percent rating is assigned if the muscle impairment is severe  
38 C.F.R. § 4.73 (1998).

Muscle Group X includes the plantar and dorsal intrinsic 
muscles of the foot.  These muscles function in the movements 
of the forefoot and toes as well as propulsion thrust in 
walking.  When disability involves the plantar side, a 10 
percent rating is assigned for moderate disability to Muscle 
Group X.  A 20 percent evaluation requires moderately severe 
disability.    

Considering the medical findings on examination, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 10 percent.  The VA examiner 
indicated that the veteran's disability affected the muscles 
on the plantar side.  Examination was significant for a scar 
that was fixed to the underlying structures, which caused 
some tightening with foot movement.  The veteran also had 
some tingling in the foot with aggressive movement.  The scar 
was very mildly depressed.  However, the veteran's gait was 
normal, without limp or foot dragging.  He did not require a 
cane or walker for assistance.  Ankle motion was normal.  The 
examiner found no evidence of weakened movement, excess 
fatigability, incoordination, or pain on motion.  Considering 
the manifestations of the fixed scar with tightness and some 
tingling on foot movement, the Board does not find that the 
overall disability picture more nearly approximates the 
criteria for a 20 percent rating under Code 5310.  38 C.F.R. 
§ 4.7.  There is no evidence that this disability has caused 
marked interference with employment or required frequent 
periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  
Therefore, the preponderance of the evidence is against 
entitlement to a disability rating greater than 10 percent 
for a scar from a shell fragment wound to the anterior and 
lateral aspect of the left leg involving Muscle Group X.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.56, 4.73, Code 5310.      
                                                                         

2.  Scar on the Posterior Left Leg with Retained Metallic 
Fragments

The disability of the posterior left leg is currently rated 
as 10 percent disabling under Code 7804.  38 C.F.R. § 4.118.  
Code 7804 provides for a maximum 10 percent disability rating 
for a scar that is superficial, tender and painful on 
objective demonstration.     

A 10 percent rating is also available under Code 7803 if a 
scar is superficial and poorly nourished, with repeated 
ulceration.  Finally, under Code 7805, a scar is assigned a 
disability rating according to the limitation of function of 
the part affected.  

The Board notes that, despite the retention of metallic 
fragments in the posterior left leg, there is no medical 
evidence showing actual involvement of a muscle group.  
Moreover, the current medical evidence fails to disclose that 
the scar is poorly nourished or any repeated ulceration.  In 
addition, there is no evidence that the scar is adherent or 
fixed to the underlying tissue or otherwise results in any 
limitation of function of the lower left leg.  Therefore, the 
Board finds no reason to rate the disability under a 
diagnostic code other than Code 7804.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  The Board emphasizes that 10 
percent is the maximum schedular rating provided by Code 
7804.  There is no evidence that this disability has caused 
marked interference with employment or required frequent 
periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for a scar from a shell fragment 
wound to the posterior left leg with retained metallic 
fragments.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.118, Code 7804.            


3.  Scar on the Posterior Aspect of the Right Leg, Muscle 
Group XI

The revisions referred to above, did not affect the language 
of 38 C.F.R. § 4.73, Diagnostic Code 5311, except to 
reorganize the order of the sentences in that paragraph.  
However, the description of the muscles rated under this 
diagnostic code were left unchanged.  Disability of the right 
posterior leg is rated under Code 5311, injury to Muscle 
Group XI.  Muscle Group XI includes the posterior and lateral 
crural muscles and the muscles of the calf.  They function in 
propulsion, plantar flexion of the foot, stabilization of the 
arch, flexion of toes, and flexion of the knee.  A 10 percent 
rating is in order when there is moderate disability of 
Muscle Group XI.  A 20 percent rating is assigned when the 
disability is moderately severe.  

The Board finds that the preponderance of the evidence is 
against entitlement to a disability rating greater than 10 
percent in this case.  The VA examiner commented that 
strength in the right ankle region was somewhat reduced.  The 
scar had a very mild depression and was fixed to the fascia.  
There was about two centimeters atrophy on the right as 
compared to the left.  Again, however, the veteran's gait was 
normal, without limp or foot dragging.  He did not require 
any aid to ambulate.  He had full range of knee motion.  
Arches were intact.  The examiner found no evidence of other 
functional loss.  Considering the evidence of record, the 
Board cannot conclude that the disability resulting from the 
scar on the posterior aspect of the right leg involving 
Muscle Group XI more closely approximates the criteria for a 
20 percent rating under Code 5311.  38 C.F.R. § 4.7.  There 
is no evidence that this disability has caused marked 
interference with employment or required frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a disability rating greater than 10 percent 
for the scar from a shell fragment wound to the posterior 
aspect of the right leg involving Muscle Group XI.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.56, 4.73, Code 5311.    


4.  Scar on the Right Wrist and Index Finger

The scar on the right wrist and index finger is evaluated as 
noncompensable under Code 7805.  38 C.F.R. § 4.118.  

According to the December 1997 VA examination, the scar on 
the right wrist and index finger were each without residuals.  
Absent evidence of poor nourishment, repeated ulceration, or 
pain and tenderness, there is no basis for a compensable 
rating under either Code 7803 or Code 7804.  Thus, the Board 
finds that the right wrist and index finger scars are 
appropriately rated under Code 7805.  See Butts, 5 Vet. 
App. at 539.  However, there is no evidence that either scar 
limits the function of the wrist or the index finger such 
that a compensable rating under Code 7805 would be in order.  
Finally, there is no evidence that this disability has caused 
marked interference with employment or required frequent 
periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for a 
scar from a shell fragment wound to the right wrist and index 
finger.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.118, Code 7805.     


5.  Scar on the Right Chest

The scar on the right chest is currently rated as 
noncompensable under Code 7805.  38 C.F.R. § 4.118.  The VA 
examination found only that the scar on the chest was 
slightly elevated but nontender.  Thus, there is no evidence 
on which to base a compensable rating under Code 7803 or Code 
7804.  The chest scar is therefore best rated under Code 
7805.  See Butts, 5 Vet. App. at 539.  In addition, there is 
no evidence revealing any limitation of function of the chest 
area as a result of the scar.  Therefore, there is no basis 
for a compensable rating under Code 7805.  In addition, there 
is no evidence that this disability has caused marked 
interference with employment or required frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for a scar on 
the right chest.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3, 4.118, Code 7805. 


6.  Scar on the Dorsum of the Right Foot

The scar on the dorsum of the right foot is rated as 
noncompensable under Code 7805.  38 C.F.R. § 4.118.    

The VA examiner indicated that this scar was small and 
circular, with no residuals, such that there is no evidence 
to support a compensable rating under Code 7803 or Code 7804.  
Therefore, the right foot scar is best rated under Code 7805.  
See Butts, 5 Vet. App. at 539.  Moreover, the examiner found 
no problems with function of the foot.  Thus, there is no 
evidence to support a compensable disability evaluation under 
Code 7805.  Finally, there is no evidence that this 
disability has caused marked interference with employment or 
required frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for a scar from a shell 
fragment wound to the dorsum of the right foot.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 
4.118, Code 7805.     


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to a disability rating greater than 10 percent 
for a scar from a shell fragment wound to the anterior and 
lateral aspect of the middle third of the left leg involving 
Muscle Group X is denied.   

Entitlement to a disability rating greater than 10 percent 
for a scar from a shell fragment wound to the posterior left 
leg with retained metallic fragments is denied.   

Entitlement to a disability rating greater than 10 percent 
for a scar from a shell fragment wound to the posterior 
aspect of the right leg involving Muscle Group XI is denied.     

Entitlement to a compensable disability rating for a scar 
from a shell fragment wound to the right wrist and index 
finger is denied.   

Entitlement to a compensable disability rating for a scar on 
the right chest is denied.   

Entitlement to a compensable disability rating for a scar 
from a shell fragment wound to the dorsum of the right foot 
is denied.   


REMAND

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from a initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings. Id.  
Finally, when a veteran appeals the initial rating assigned 
for a disability, and the RO issues a statement of the case 
for an increased rating, the case must be remanded for the 
issuance of a proper statement of the case. Id. at 132.  On 
remand, the veteran is afforded time in which to perfect the 
appeal and to address specific items in the statement of the 
case. Id. 

In this case, the RO granted service connection for 
atherosclerotic heart disease in an April 1998 rating 
decision.  It assigned a noncompensable (0 percent) 
disability rating at that time.  The veteran appealed the 
initial rating assigned by the RO.  From a review of the 
claims folder, it is unclear whether the RO, as required by 
Fenderson, considered the possibility of staged ratings and 
properly advised the veteran of the laws and regulations 
pertinent to the appeal of an initially assigned disability 
rating.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of whether the initial 
assignment of a noncompensable disability 
rating for atherosclerotic heart disease 
was proper.  The RO should afford the 
veteran 60 days in which to perfect his 
appeal and to make comments on specific 
items in the statement of the case.  

2.  If the veteran perfects his appeal, 
the RO should evaluate any new evidence 
submitted, perform any necessary 
additional development, and readjudicate 
the veteran's claim.  Proper notice of 
any readjudication should be forwarded to 
the veteran and his representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

